Citation Nr: 1030097	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, depression, and depressive disorder, and depressive 
disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009).  As the Veteran files a claim for the 
affliction his mental condition, whatever that condition is, 
causes him, VA must construe the claim to include any and all of 
the Veteran's currently diagnosed psychiatric disabilities.  Id.  
Here, the Veteran filed a claim for entitlement to service 
connection for PTSD, anxiety, and depression.  The medical 
evidence of record indicates that he has been diagnosed with 
depressive disorder and depressive disorder not otherwise 
specified in addition to PTSD and anxiety.  Therefore, the Board 
has recharacterized the issue on appeal as indicated above.

In June 2010, a Video Conference hearing regarding this matter 
was convened before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran currently is diagnosed with PTSD.

2.  The Veteran's lay testimony constitutes credible supporting 
evidence that a claimed in-service stressor related to fear of 
hostile military or terrorist activity occurred.

3.  The Veteran's PTSD symptoms are related to this in-service 
stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, anxiety, depression, depressive 
disorder, and depressive disorder not otherwise specified.  He 
contends in several lay statements that stressful events during 
his service in Tan An, the Republic of Vietnam (RVN), caused this 
disorder.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To establish service connection, 
there generally must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection also may be established when all the evidence, 
including that pertinent to service, indicates that a disease 
diagnosed after discharge was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in conformity with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), (2) credible supporting evidence that 
the claimed in-service stressor occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the established in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these 
requirements effective July 13, 2010.  Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 
41,092 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3 by 
adding a new paragraph (3) to 3.304(f), renumbering the current 
paragraph (3) as 3.304(f)(4), and renumbering the current (4) 
paragraph as 3.304(f)(5)).  Specifically, the type of credible 
supporting evidence necessary to establish that the occurrence of 
a claimed in-service stressor was relaxed in certain 
circumstances such as those present in this case.  Id.  The new 
38 C.F.R. § 3.304(f) is applicable even though the Veteran's 
claim was appealed to the Board before July 13, 2010, because it 
was not decided by that date.  Id.

Under the old 38 C.F.R. § 3.304(f), the credible supporting 
evidence necessary to establish the occurrence of a claimed in-
service stressor varied depending upon whether the Veteran 
engaged in "combat with the enemy."  A Veteran engaged in 
combat with the enemy if he "personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 
1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 
18 Vet. App. 264, 271-73 (2004).  Combat determinations were made 
on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the 
enemy and the claimed in-service stressor is related to that 
combat, his lay testimony alone established that the stressor 
occurred when 2 qualifications were met.  There first must have 
been no clear and convincing evidence to the contrary.  The 
claimed in-service stressor second must have been consistent with 
the circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, VA determined either 
that the Veteran did not engage in combat with the enemy or that 
he did engage in combat with the enemy but his claimed in-service 
stressor was not combat related, his lay testimony alone was not 
sufficient to establish that the claimed in-service stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It 
instead had to be corroborated by evidence from another source.  
See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. 
App. at 166.

This regulatory framework still applies under the new 38 C.F.R. 
§ 3.304(f) unless the Veteran's claimed in-service stressor is 
related to "fear of hostile military or terrorist activity."  
Fear of hostile military or terrorist activity means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity, of the 
Veteran or others and responded with a psychological or 
pscyhophysiological state of fear, helplessness, or horror.  
Examples of such events or circumstances include:  actual or 
potential improvised explosive devices; vehicle-imbedded 
explosive devices; incoming artillery, rocket, or mortar fire; 
grenades; small arms fire, including suspected sniper fire; and 
attacks upon friendly military aircraft.

If his claimed in-service stressor is related to fear of hostile 
military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) 
provides that the Veteran's lay testimony alone establishes that 
the stressor occurred when several qualifications are met.  
First, the claimed in-service stressor must be consistent with 
the places, types, and circumstances of his service.  Second, 
there must be no clear and convincing evidence to the contrary.  
Finally, a VA or VA-contracted psychiatrist or psychologist must 
confirm both that the claimed in-service stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed in-service stressor.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

Service personnel records and the Veteran's DD-214 indicate that 
his Military Occupation Specialty (MOS) was bridge specialist.  
These records also indicate that he served in the RVN from 
February to December 1967.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
psychiatric disorder.  Upon separation, he was given a normal 
psychiatric clinical evaluation.

Subsequent to service, the Veteran sought treatment for a variety 
of health issues from VA.  VA treatment records dated from April 
2000 to September 2000 reflect diagnoses of mood swings, anxiety, 
depressive disorder, depressive disorder not otherwise specified, 
and PTSD.  The Veteran was referred to the mental health clinic.

Counseling records from Dr. G.W. dated from March to July 2001 
document complaints from the Veteran's wife that he has an 
explosive temper and her opinion that his temper is a result of 
his service in the RVN.

VA treatment records dated from June 2003 to April 2005 show that 
the Veteran resumed treatment for his previously diagnosed 
psychiatric disorders at the mental health clinic after 
discontinuing such treatment for a few years.

R.H., the Veteran's counselor at the Vet Center, drafted a letter 
to VA in April 2005.  He noted that he had been counseling the 
Veteran since February 2005.  He recounted the Veteran reports 
that he engaged in heavy combat in the RVN and was responsible 
for building float bridges so that infantry units could get their 
Armored Personnel Carriers (APCs) across rivers and for providing 
security near the bridges.  Next, R.H. listed the following 
stressful in-service events claimed by the Veteran:  seeing a 
soldier die when a river bank blew up; getting caught in 
crossfire, which resulted in 2 wounded infantry soldiers, during 
a river crossing; undergoing friendly fire, and undergoing an 
enemy attack consisting of small arms fire.  He then described 
the Veteran's symptoms, which were noted to have been present 
since his return from the RVN.  Finally, he opined that these 
symptoms may be indicative of PTSD under the DSM-IV and are 
directly related to the Veteran's service.

In a statement dated in May 2005, the Veteran indicated that he 
saw many soldiers get shot and killed and saw several soldiers, 
including some who were cut in half by the gun turret of their 
APC when the vehicle flipped, die in an ambush.  He further 
indicated that he helped picked up badly wounded soldiers from 
downed helicopters.

A VA treatment record dated in August 2005 reveals that the 
Veteran continued to receive treatment at the mental health 
clinic.


In a December 2005 statement, the Veteran provided more 
information regarding his claimed in-service stressor of seeing 
soldiers get cut in half when the APC they were sitting in 
flipped.  He clarified that this happened to only 1 soldier.  He 
then noted that the soldier was in the 101st airborne, that the 
incident occurred during a river crossing near Tan An in October 
1967, and that the APC flipped over due to detonation of an 
explosive charge that was underneath it.

The Veteran also submitted an undated newspaper article regarding 
a bridge in the RVN in December 2005.  He indicated that he 
participated in its construction.

At the same time, the Veteran submitted photographs of his 
service in the RVN.  Several pictures are of boats and bridges.  
One picture is of the Veteran standing next to an APC.  Another 
picture is of the Veteran and another soldier standing in what 
appears to be rubble.  Underneath that picture, the Veteran 
stated that they were cleaning up after a mortar attack.

The Veteran's continued treatment at the mental health clinic is 
reflected in a VA treatment record dated in January 2006.

In April 2006, the Veteran underwent a VA PTSD examination.  He 
discussed his experiences in the RVN.  In this regard, he stated 
that he would go through 4 to 5 clips a week for his M2 carbine.  
He also described the following experiences:  he would receive 
incoming mortar and sniper fire while performing his duties; his 
boat gunner got shot 4 times; and he saw a soldier sitting in the 
gun turret of an APC get cut in half when the vehicle flipped due 
to a mine explosion during a river crossing in June or July 1967.  
The examiner indicated that the Veteran reacted to this last 
event with intense fear, helplessness, and horror.  He further 
indicated that the Veteran began experiencing PTSD related 
symptoms within 6 months, and that these symptoms have continued 
to the present.  As such, the examiner rendered a diagnosis of 
PTSD pursuant to the DSM-IV.  He then opined that the symptoms of 
this disorder are more likely than not a result of events 
experienced by the Veteran during service.


A VA treatment record dated in May 2006 shows that the Veteran 
continued to receive treatment at the mental health clinic.

In a statement dated in August 2006, the Veteran reiterated that 
he had seen a soldier who was sitting in the gun turret of an APC 
get cut in half when the vehicle flipped.  He stated that the 
casualty was a soldier, possibly a corporal, from the 1st 
cavalry.  He then described the incident as having occurred 80 
miles north of Saigon close to a river as the result of an 
explosion precipitated by the enemy.  The Veteran noted that his 
unit was under heavy fire at the time.

The United States Army Joint Services Records Research Center 
(JSRRC) supplied information concerning the Veteran's claimed in-
service stressor of seeing a soldier sitting in the gun turret of 
an APC get cut in half when the vehicle flipped because of a 
mortar attack in July 2008.  The JSRRC confirmed that the 
Veteran's company base camp was located at Tan An from March 1967 
through December 1967, the 1st brigade of the 101st airborne was 
located at Phan Rang in April and November 1967, and the 1st 
through 3rd brigades of the 1st cavalry was located at An Khe in 
April and November 1967.  It then confirmed that 3 enemy attacks 
on Tan An took place between March and November 1967.  The first 
occurred in May.  US forces received 15-20 rounds of mortar fire, 
which resulted in 1 casualty and several wounded.  The second 
occurred in June.  US forces underwent a small arms attack by the 
enemy, but no casualties were reported.  The third occurred in 
July.  US forces underwent a sniper attack, and again no 
casualties were reported.  Given this information, the JSCCR 
indicated that it was not able to document fully the Veteran's 
claimed in-service stressor.  More definitive information 
regarding the exact location of the alleged explosion, if not 
directly at Tan An, and the soldier killed was requested.

VA received an undated letter from the Veteran's wife sometime 
around April 2009.  Stating that she has "lived with the tragic 
results of the Vietnam War" throughout her 41 year marriage, she 
described the effect the Veteran's symptoms have had on his life 
and his family.


In June 2010, a Video Conference hearing was convened regarding 
the Veteran's claim.  He testified that he was involved in combat 
and engagements with enemy forces while serving in Tan An.

In light of the evidence, the Board finds that service connection 
for an acquired psychiatric disorder is warranted.  The Veteran 
has been diagnosed with PTSD consistent with the DSM-IV.

Some evidence that he engaged in combat is of record.  R.H. 
recounted in his April 2005 letter that the Veteran reported 
heavy combat to him.  The Veteran also reported going through 4 
to 5 clips a week for his M2 carbine to the VA examiner who 
conducted his April 2006 PTSD examination.  He noted being under 
heavy fire on 1 occasion in an August 2006 statement.  The JSRRC 
confirmed that 3 enemy attacks occurred at Tan An during the 
Veteran's time in the area.  Finally, the Veteran testified at 
his June 2010 Video Conference hearing that he engaged in combat 
and was involved in combat and engagements with enemy forces 
while serving in Tan An.  It is not entirely clear from this 
evidence whether the Veteran "personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  See VAOPGCPREC 12-99 (October 
18, 1999), 65 Fed. Reg. 6257; see also Sizemore, 18 Vet. App. at 
271-73.  However, such a determination need not be made in this 
case for the reasons explained below.

The Veteran has claimed several in-service stressors.  Chief 
among them is his assertion that he saw a soldier sitting in the 
gun turret of an APC get cut in half when the vehicle flipped due 
to some sort of explosion near a river.  This event involved 
actual death because a soldier was cut in half.  According to the 
VA examiner who conducted the April 2006 PTSD examination, the 
Veteran responded to this incident with intense fear, 
helplessness, and horror.  The Board therefore finds that this 
stressor is related to fear of hostile military or terrorist 
activity.

As such, the Veteran's lay testimony alone will establish that 
the stressor occurred if the 3 qualifications outlined in the new 
38 C.F.R. § 3.304(f)(3) are met.  The stressor is consistent with 
the places, types, and circumstances of his service.  His 
pictures confirm that as a bridge specialist, he provided a 
mechanism for infantry units to transport themselves and their 
equipment across rivers.  It is reasonable to assume that the 
enemy would try to prevent such transport by any means available, 
including creating explosions on river banks.  It further is 
quite plausible that an APC would flip due to such an explosion, 
seriously injuring a soldier who was sitting in the gun turret.  
There is no clear and convincing evidence that this stressor did 
not occur.  Although the JSRRC could not verify it fully, the 
information provided in no way suggested that it did not happen.  
Nothing else in the record suggests this to be the case either.  
The VA examiner who conducted the Veteran's April 2006 PTSD 
examination confirmed both that the stressor was adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the stressor.  He diagnosed the Veteran with PTSD 
after receiving a description of the stressor.  He also indicated 
that the symptoms the Veteran began experiencing within 6 months 
of the stressor persist today.  Thus, the examiner opined that 
the Veteran's current symptoms are more likely than not a result 
of his service.  The Veteran's lay testimony is sufficient to 
establish the occurrence of the stressor given that these 3 
qualifications have been met.

In sum, the evidence includes a diagnosis of PTSD, credible 
supporting evidence in the form of the Veteran's testimony in lay 
statements that he saw a soldier sitting in the gun turret of an 
APC get cut in half when the vehicle flipped due to an explosion 
near a river, and the opinion of the VA examiner who conducted 
his April 2006 PTSD examination that his current symptoms are 
related to this stressor event.  This opinion is shared by R.H., 
the Veteran's counselor, as indicated by the conclusion in his 
April 2005 letter that the Veteran's PTSD symptoms are directly 
related to service.  Service connection for PTSD therefore is 
merited.  As such, it is unnecessary to consider whether service 
connection is merited for any of the other disorders encompassed 
by the Veteran's acquired psychiatric disorder.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


